AFFIRM and Opinion Filed May 31, 2000




                                              In The

                                   Court of Appeals
                         Jfftftl? ©tatrttt of teas at Dallas
                                       No. 05-99-01283-CR
                                       No. 05-99-01284-CR



                            MARK JULIAN EDMONDS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee


                       On Appeal from the 195th Judicial DistrictCourt
                                   Dallas County, Texas
                    Trial Court Cause Nos. F97-23102-UN, F97-23103-UN


                                           OPINION

                            Before Justices James, Wright, and Bridges
                                    Opinion By Justice Wright

        Mark Julian Edmonds appeals his convictions for criminal trespass. Appellant was indicted
for two counts of burglary of ahabitation, but pursuant to plea bargain agreements, pleaded nolo
contendere to the misdemeanor offenses of criminal trespass. The trial court then assessed
punishment at confinement in the Dallas County Jail for one year in each case. In asingle point of
 error, appellant contends that he did not receive the effective assistance of counsel. We overrule
 appellant's point of error and affirm the trial court's judgments.
         To prevail on his claim of ineffective assistance of counsel, appellant must show (1)
i   counsel's performance was deficient; and (2) prejudice. Strickland v. Washington, 466 U.S. 668,

    687 (1984); Kober v. State, 988 S.W.2d 230,235 (Tex. Crim. App. 1999). To satisfy the prejudice

    prong ofStrickland, appellant must show that there is areasonable probability that, but for counsel's

    unprofessional errors, the result ofthe proceeding would have been different. Kober, 988 S.W.2d
    at 235.    In the context of a nolo contendere plea, that standard requires appellant to show a

    reasonable probability that but for counsel's errors, he would not have pleaded guilty and would have

    insisted on going to trial. Id.; ExparteMorrow, 952 S.W.2d 530, 536 (Tex.Crim.App. 1997) (citing
    Hillv. Lockhart, MA U.S. 52, 56 (1985)). It is not enough for appellant to simply claim that his

    lawyer was ineffective because he failed to request arecord be made ofthe plea proceedings. Rivera
    v. State, 981 S.W.2d 336,339 (Tex. App.-Houston [14th Dist] 1998, no pet.). Appellant must show
    some injury resulting from counsel's failure to request atranscription ofthe proceeding. Id
              Here, appellant argues that he received ineffective assistance ofcounsel because counsel
    failed to request arecord be made ofthe plea proceedings. Appellant does not contend that his pleas
    were involuntary or any specific error occurred during the plea proceedings. Rather, appellant
    argues that counsel's failure to request areporter's record is per se ineffective because "there is no
    record to determine if[his] pleas were made freely and voluntarily [and] there is no way to determine
    if [he] was properly admonished." We disagree.
              Appellant received and signed written admonishments complying with the requirements of
    the code ofcriminal procedure. See TEX. Code Crim. Proc. Ann. art. 26.13(a),(d) (Vernon 1989
     &Supp. 2000); Kirk v. State, 949 S.W.2d 769, 771 (Tex. App.-Dallas 1997, pet. refd). The trial
     court's admonishments create aprima facie showing that appellant entered his pleas knowingly and
     voluntarily. See Kirk, 949 S.W.2d at 771. Thus, the burden shifts to appellant to show he did not



                                                      -2-
understand theconsequences ofhisplea. Contrary to appellant's suggestion, appellant isnotlimited

to use of the reporter's record from the plea proceeding to meet this burden. Appellant could, for

example, have filed a motion for new trial and developed the record during the hearing on the

motion. Appellant may also apply for a writ of habeas corpus, and use the hearing to develop the

facts and circumstances of the trial and the rationale behind counsel's actions. See generally

Thompson v. State, 9 S.W.3d 808 (Tex. Crim. App. 1999). Because appellant has failed to show a

specific injury resulting from counsel's failure to request atranscription ofthe plea proceeding, we

overrule his sole point of error.




Do Not Publish
Tex. R. App. P. 47




                                                  -3-
                                       Fifth Court of Appeals
                                     Case Attorney Address List
                                                                                     Page:    1
                                                                       Date Printed: 05/31/2000


                   Case Number: 05-99-01284-CR         Date Filed: 08/05/1999

Style: Edmonds, Mark Julian
      v.

      The State of Texas


Trial Judge:          Clements, Dariel
Trial Court Reporter:       Stromberg, Peri
Trial Court:          195TH DISTRICT COURT Trial County: DALLAS

APP   Deborah Farris
      ATT 006843200
      4136 High Summit Drive
      Dallas, TX 75244
      Phone 972/484-2895
       Fax 972/484-2019


STA    William T. (Bill) Hill, Jr.
       ATT 009669000
       ATTN: APPELLATE SECTION
       Frank Crowley Courts Bldg., 10thFL
       133 N. Industrial Blvd. LB 19
       Dallas, TX 75207
       Phone 214/653-3845
       Fax


STA    Ms. Christina O'neil
       ATT 000795003
       DISTRICT ATTORNEY OFFICE
       133 NORTH INDUSTRIAL BLVD
       LOCKBOX 19
       Dallas, Tx 75207
       Phone 214/653-3625 214/653-5837
       Fax 214/653-3643
                                 Court of Appeals
                     $\it\\ Itstrtct of Stexas at Ballas
                                    JUDGMENT

MARK JULIAN EDMONDS, Appellant                  Appeal from the 195th Judicial District Court
                                                of Dallas County, Texas. (Tr.Ct.No. F97-
No. 05-99-01284-CR         V.                   23103-UN).
                                                Opinion delivered by Justice Wright,
THE STATE OF TEXAS, Appellee                    Justices James and Bridges participating.


      Based on the Court's opinion ofthis date, the judgment ofthe trial court is AFFIRMED.



Judgment entered May 31, 2000.
                                Court of Appeals
                      Sfftftlj district of Stexas at Dallas
                                    JUDGMENT

MARK JULIAN EDMONDS, Appellant                  Appeal from the 195th Judicial District Court
                                                of Dallas County, Texas. (Tr.Ct.No. F97-
No. 05-99-01284-CR         V.                   23103-UN).
                                                Opinion delivered by Justice Wright,
THE STATE OF TEXAS, Appellee                    Justices James and Bridges participating.

      Based on the Court's opinion ofthis date, the judgment ofthe trial court is AFFIRMED.



JudgmententeredMay 31, 2000.